Citation Nr: 1432074	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  11-02 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right shoulder acromioclavicular joint arthritis, status post joint separation with surgical repair.

2. Entitlement to service connection for left shoulder disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for left knee disability.

5. Entitlement to service connection for vasectomy scar.

6. Entitlement to service connection for prostate mass.

7. Entitlement to service connection for gastroesophageal reflux disease (GERD).

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to March 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for bilateral hearing loss and tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In July 2014, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issues of service connection for bilateral shoulder disability, bilateral knee disability, vasectomy scar, and prostate mass; there are no questions of fact or law in these matters remaining for the Board to consider.

2. The Veteran does not have GERD that began in service or is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for service connection for bilateral shoulder disability, bilateral knee disability, vasectomy scar, and prostate mass; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2. The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In July 2014 correspondence the Veteran stated that he no longer wished to appeal his claims of entitlement to service connection for bilateral shoulder disability, bilateral knee disability, vasectomy scar, and prostate mass.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Although the Veteran has contended that GERD is well-documented throughout his service treatment records, the Board has reviewed all of the service treatment records in the Veteran's claims file and finds no complaints or diagnosis of GERD or GERD symptoms.  Further, the records contain more than two dozen medical history reports completed by the Veteran throughout his time in service in which he denied symptoms such as frequent indigestion and pain in the chest, including one completed by the Veteran in December 2002, just months prior to his discharge from military service.  

Further, the Veteran's post-service medical records do not show a current diagnosis of GERD.  The Veteran contends his private physician told him his June 2008 gastrointestinal bleeding was caused by his GERD, but treatment records from that incident neither diagnose nor relate GERD to the bleeding duodenal ulcer.

The Board acknowledges the Veteran's contentions, but finds that the evidence does not support that he had GERD in service or currently.  While the Veteran is competent to state what symptoms he feels, he is not competent to diagnose or opine as to the etiology of a complex medical condition such as GERD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.  

As a preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for GERD must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim for service connection for GERD that has not been obtained.  

Although the Veteran was not afforded a VA examination, the Board finds that none is required.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this case there is neither medically competent evidence that the Veteran currently has GERD nor evidence indicating that there may be a nexus to service.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER


The appeal in the matter of entitlement to service connection for right shoulder acromioclavicular joint arthritis, status post joint separation with surgical repair is dismissed.

The appeal in the matter of entitlement to service connection for left shoulder disability is dismissed.

The appeal in the matter of entitlement to service connection for right knee disability is dismissed.

The appeal in the matter of entitlement to service connection for left knee disability is dismissed.

The appeal in the matter of entitlement to service connection for vasectomy scar is dismissed.

The appeal in the matter of entitlement to service connection for prostate mass is dismissed.

Service connection for GERD is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issues of service connection for bilateral hearing loss and tinnitus, so that the Veteran is afforded every possible consideration.  

A VA audiological examination completed in July 2009 did not show a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran has indicated that he has since undergone audiological testing at VA and been issued hearing aids.  Those records, unfortunately, are not associated with his claims file.  Thus, the Board is unable to determine whether subsequent testing may show a current hearing loss disability for VA purposes, and finds that a remand is required to obtain those records.  

Accordingly, these matters are REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, including all audiological testing data.  If the records show the Veteran has a hearing loss disability, the AOJ should consider whether a new VA examination to obtain an etiology opinion is warranted.

2. Thereafter, readjudicate the Veteran's pending claims for service connection for hearing loss and tinnitus in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


